Citation Nr: 0909152	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
death benefits as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had verified active service from October 1967 to 
October 1970, from February 1972 to February 1975, and from 
December 1980 until his death in January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 Department of Veterans 
Affairs (VA) Regional Office (RO) letter determination that 
informed the appellant that her claim for death benefits as 
the surviving spouse of the Veteran was denied on the basis 
that new and material evidence had not been submitted.

This matter was before the Board in March 2006 and January 
2008 when it was remanded for further development and notice 
to the appellant.  It has now returned to the Board for 
further appellate consideration. 

The appellant submitted documents to VA, which were received 
in January 2009, after the issuance of a December 2008 
Supplemental Statement of the Case (SSOC).  
The Board notes that the pertinent documents are either 
duplicates of documents, or essentially cumulative statements 
by the appellant, of those of record and considered at the 
time of the most recent SSOC.  As such, the appellant is not 
prejudiced by the Board's consideration of the appeal at this 
time without remand to the RO for consideration of the 
additional evidence.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  A remand is inappropriate where there is no 
possibility of any benefit flowing to the appellant.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).  




FINDINGS OF FACT

1.  In an unappealed July 1997 decision, the Board concluded 
that the appellant was not entitled to death benefits as the 
surviving spouse of the Veteran.  

2.  An unappealed November 1998 RO rating decision found new 
and material evidence had not been received to reopen the 
claim for VA death benefits as the surviving spouse of the 
Veteran.  

3.  Evidence submitted subsequent to the November 1988 rating 
decision, considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for death benefits as 
a surviving spouse.


CONCLUSION OF LAW

Evidence received since the November 1998 RO decision, 
which was the last final decision, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify 

Regarding VA's duty to notify, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In VA correspondence to the appellant, dated in 
March 2008, the appellant was informed as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In June 2004 notice to the appellant, VA informed her that 
new and material evidence could be submitted to reopen her 
claim and indicated what type of evidence would qualify as 
"new" evidence; however, the notice was deficient because 
it did not specifically inform the appellant of what evidence 
would be necessary to substantiate the element or elements 
required to establish entitlement to the benefit sought that 
were found insufficient in the prior final denial.  In March 
2008 correspondence to the appellant, VA notified the 
appellant that any new evidence must relate to her 
participation in the Veteran's homicide, as her claim had 
been previously denied because it was determined that she was 
a participant in his homicide.  See 38 C.F.R. § 3.11.  The 
correspondence failed to notify the appellant that any new 
evidence must also relate to whether she and the Veteran had 
continuous cohabitation from the date of marriage to the date 
of the Veteran's death.  The appellant's claim had previously 
been denied on a lack of continuous cohabitation basis also.  
See 38 C.F.R. § 3.53.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, to the extent that there was any notice 
deficiency in the March 2008 VA letter, the Board finds that 
any such notice error did not affect the essential fairness 
of the adjudication because any defect in this respect was 
cured by actual knowledge on the part of the claimant.  The 
Board finds that statements and contentions made by the 
appellant and her representative, to include November 2004 
correspondence from the representative, throughout the appeal 
period demonstrate actual knowledge of the information and 
evidence necessary to substantiate the petition to reopen the 
claim.  Moreover, the October 2004 Statement of the Case 
(SOC) and the December 2008 Supplemental Statement of the 
Case (SSOC) both notified the appellant that her claim to 
reopen had been denied on two grounds (her participation in 
the Veteran's homicide, and her failure to continuously 
cohabitate with him).  A reasonable person could be expected 
to understand from the SOC and SSOCs what was needed to 
substantiate the claim.  Based on the above, the Board finds 
that the appellant was not prejudiced by the error in notice.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original 
jurisdiction decision.  Because VCAA notice in this case, to 
include notice under Dingess/Hartman, was not accomplished 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
forensic records, line of duty records, newspaper articles, 
criminal court records, medical and mental health records of 
the appellant, and statements by family members and others on 
behalf of the appellant.  Additionally, the claims file 
contains the appellant's statements in support of her claim, 
to include testimony at an RO hearing.  The Board has 
carefully reviewed the appellant's statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record with regard 
to the claim for death benefits as a surviving spouse.  The 
Board has also perused the appellant's medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the claim for death benefits as the surviving 
spouse was received in January 2003.  As such, the amended 
provision is for application in this case and is set forth 
below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2008) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2008).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2008).

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  Id.

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

A two-part test has been identified to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Gregory, supra, at 112.  
Second, the separation must have been procured by the veteran 
or due to his misconduct, with the fault determination based 
on an analysis of the conduct at the time of separation.  Id.

Any person who has intentionally and wrongfully caused the 
death of another person is not entitled to pension, 
compensation, or dependency and indemnity compensation or 
increased pension, compensation or dependency and indemnity 
compensation, by reason of such death.  For the purposes of 
this section, the term dependency and indemnity compensation 
includes benefits at dependency and indemnity compensation 
rates paid under 38 U.S.C.A. § 1318.  38 C.F.R. § 3.11 
(2008).

Historically, a July 1997 Board decision concluded that the 
appellant was not entitled to death benefits as the surviving 
spouse of the Veteran.  An appeal of that decision to the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims) was dismissed by an April 1998 Order.  
Reconsideration was denied in October 1998.  A November 1998 
RO decision found new and material evidence had not been 
received to reopen the claim for death benefits.  No appeal 
was taken from that determination, and it is now final.  38 
U.S.C.A. § 7105.  In January 2003, the appellant again filed 
for death benefits.  The October 2004 RO decision on appeal 
found new and material evidence had not been received to 
reopen the appellant's claim.

The appellant's claim seeking death benefits was denied based 
on her involvement with the Veteran's death and her lack of 
continuous cohabitation with the Veteran.  The evidence of 
record at the time of the previous final denial, in November 
1998, included statements from family members and other 
individuals regarding the cohabitation of the appellant and 
Veteran, statements of the appellant, including her testimony 
at an August 1995 RO hearing, criminal investigation reports, 
Alabama Judicial Case Action summaries, court documents 
regarding the appellant's guilty plea to criminal 
solicitation, and newspaper articles regarding the conviction 
and sentencing of the appellant and two others, for the 
murder of the Veteran.

The evidence added to the record subsequent to the last final 
denial includes a 1986 psychological assessment report, a 
2002 Social Security Administration decision, statements of 
family members of the appellant regarding the appellant's 
mental state and cohabitation with the Veteran, June 2000 
emergency room records regarding suicidal and homicidal 
threats, mental health treatment records dated in 2000, 1980 
treatment records and family assessment records, and 1985-
1991 case action summaries from the Alabama Judicial Court 
system

As noted above, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  The Board notes that the evidence 
received since the last final denial, considered in 
conjunction with the record as a whole, is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating the claim.  

The lay statements regarding the appellant's mental health, 
and the 1980 treatment records and family assessment records 
detail the appellant's depression and suicide attempts prior 
to the Veteran's death.  The records indicate that the 
appellant was hospitalized from May to July 1980, and had 
been diagnosed with depression, obsessive compulsive 
disorder, impulsivity, and masochism.  Furthermore, in 1980, 
it was medically recommended that the appellant receive long 
term hospitalization.  The records also reflect that the 
appellant's family had ill defined rules on sexual behavior 
in the household, the prognosis of improvement in this family 
was poor, and that the marital couple was not expected to 
improve.  According to the evidence of record, the Veteran 
had apparently expressed thoughts of adapting to life with 
the appellant and the possibility of having a more 
constructive life without her.  The evidence indicates that 
the appellant discharged herself from the hospital and 
returned to the marital home in July 1980.  

The 1986 private psychological assessment report indicates 
that the examiner found the appellant able to assist in her 
criminal defense.  It also noted that the appellant was 
displaying erratic and bizarre behavior of a self-destructive 
nature during the period before and after her husband's 
death.  The examiner noted that it is extremely unlikely that 
she was responsible for her actions during that twelve month 
period.  

At the time of the last final denial, the evidence of record 
indicated that the appellant believed her daughter had acted 
sexually inappropriately around the Veteran, the appellant 
had been hospitalized for mental health issues, the appellant 
and the Veteran had established two homes after her July 1980 
release from the hospital, and the appellant had attempted 
suicide.  

None of the newly received evidence relates to an 
unestablished fact necessary to substantiate the claim.  It 
does not show that the marital separation was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the surviving spouse.  Moreover, it does not establish 
that the separation was by mutual consent for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the Veteran.  See 38 C.F.R. § 3.54.  

The 1986 medical records indicate the examiner's opinion that 
the appellant may not have been responsible for her actions 
during the 12 month period surrounding the Veteran's death.  
The evidence of record indicates that the RO was aware that 
the appellant had pled not guilty by reason of insanity at 
the time of her 1986 trial, and had pled guilty to criminal 
solicitation in 1991. 

The January 2005 statements of the appellant's family members 
regarding the cohabitation of the Veteran and the appellant, 
and in regard to the appellant's mental state, is not new and 
material.  Although the evidence received after the last 
final denial is more detailed than the previously received 
evidence, it is basically cumulative of the evidence in the 
appellant's September 1993 statement to VA.

The 2000 mental health treatment records and the June 2000 
emergency room records regarding the appellant's suicidal and 
homicidal threats after a fight with a male friend, are new, 
but not material to the appellant's claim.  The appellant's 
diagnoses of a mood disorder, anxiety disorder, alcohol 
abuse, psychotic disorder, personality disorder, and 
depressive disorder do not relate to an unestablished fact 
regarding the January 1981 murder of her husband and her lack 
of continuous cohabitation.

The Alabama Judicial Court Case Action Summaries from 1985-
1991 indicate, among other things, that the appellant pled 
not guilty by reason of insanity in November 1986 and had 
criminal charges amended from murder to criminal solicitation 
in January 1991.  The information regarding the appellant's 
pleas and the amended charges is not new, as the information 
was considered by the RO at the time of the last final 
denial.  The other information contained in the summaries, 
including information regarding bond forfeitures, 
continuances, and failing to appear at trial, does not raise 
a reasonable possibility of substantiating the claim.  

The 2002 Social Security Administration (SSA) decision is 
new; however, it is not material.  The 2002 SSA decision 
found that the Veteran's death was not caused by an 
intentional act of the appellant.  Such a determination is 
not binding on VA.  Moreover, the SSA determination is based 
on the same evidence which was in record at the time of the 
November 1998 denial, and does not relate to an unestablished 
fact.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, is cumulative and redundant of the 
evidence that was of record at the time of the November 1998 
decision.  Moreover, it does not raise a reasonable 
possibility of substantiating the claim.  No new and material 
evidence has been received.


ORDER

New and material evidence not having been received, the claim 
for death benefits as a surviving spouse is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


